Citation Nr: 1413556	
Decision Date: 03/31/14    Archive Date: 04/08/14

DOCKET NO.  11-28 372	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Salt Lake City, Utah


THE ISSUES

1.  Entitlement to an initial increased rating for posttraumatic stress disorder (PTSD), evaluated as 30 percent disabling for the period prior to February 9, 2012.  

2.  Entitlement to an initial rating in excess of 30 percent for PTSD for the period from February 9, 2012.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran and his spouse



ATTORNEY FOR THE BOARD

S. Keyvan, Counsel


INTRODUCTION

The Veteran had active service from October 1967 to September 1970.  

This matter comes before the Board of Veterans' Appeals (Board) from the November 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in San Diego, California, which in pertinent part, granted the Veteran's claim for service connection for PTSD, and evaluated it as 10 percent disabling, effective September 17, 2009.  During the pendency of the Veteran's appeal, and specifically in the September 2011 rating action, the RO increased the disability evaluation for the service-connected PTSD to 30 percent, effective from September 17, 2009 (date of receipt of claim).  

During the current appeal, and specifically in February 2012, the Veteran testified at a hearing at the RO conducted before the undersigned Veterans Law Judge (VLJ), who was designated by the Chairman to conduct the hearing pursuant to 38 U.S.C.A. § 7107 (c) (West 2002 & Supp. 2013).  A transcript of the testimony has been associated with the Veteran's claims file.  

At the beginning of the appeal, the Veteran was represented by the Veterans of Foreign Wars of the United States.  In a March 2014 VA Form 21-22, the Veteran appointed the Disabled American Veterans as his representative, thereby revoking the earlier power of attorney.  See 38 C.F.R. § 14.631(f)(1).  

Lastly, the Veteran submitted additional evidence to the Board after the appeal was certified to the Board.  The submission of such evidence was accompanied by a waiver of RO consideration.  38 C.F.R. § 20.1304(c) (2013).

The issue of entitlement to an initial increased rating for PTSD, for the period from February 9, 2012 is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDING OF FACT

For the period prior to February 9, 2012, the Veteran's PTSD has been productive of sleep impairment, intrusive thoughts, anxiety, nightmares, hypervigilance, depression, anger problems, avoidant behavior, a flattened affect, and difficulty with social interactions, which have resulted in social impairment with reduced reliability and productivity.  However, such symptoms as obsessional rituals that interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near continuous panic or depression affecting the ability to function independently, appropriately and effectively; spatial disorientation; and, inability to establish and maintain effective relationships have not been shown.  


CONCLUSION OF LAW

For the period prior to February 9, 2012, the schedular criteria for a rating of 50 percent, but no higher, for PTSD have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1, 4.2, 4.3, 4.7, 4.125, 4.126, 4.130, Diagnostic Code 9411 (2013).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

Under the Veterans Claims Assistance Act of 2000 (VCAA), codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107 and 5126; see also 38 C.F.R. §§ 3.102, 3.156(a), and 3.326(a), VA has a duty to notify the claimant of any information and evidence needed to substantiate and complete a claim, and of what part of that evidence is to be provided by the claimant and what part VA will attempt to obtain for the claimant.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002). 

The veteran's increased rating claim for PTSD arises from his disagreement with the initial evaluations following the grant of service connection. Courts have held that once service connection is granted the claim is substantiated, additional notice is not required and any defect in the notice is not prejudicial. Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).

VA has complied with all assistance provisions of VCAA.  D'Aries v. Peake, 22 Vet. App. 97, 105 (2008).  The evidence of record contains service treatment records, VA outpatient treatment records, and lay statements and hearing testimony from the Veteran.  There is no indication of relevant, outstanding records which would support the Veteran's claims.  38 U.S.C.A. § 5103A(c); 38 C.F.R. § 3.159(c)(1)-(3).  The Veteran has been afforded several VA examinations in connection with his PTSD claim, the details of which will be discussed below.  For all the foregoing reasons, the Board concludes that VA's duties to the Veteran have been fulfilled with respect to the issues on appeal.  

II.  Analysis

Disability evaluations are determined by the application of the Schedule For Rating Disabilities, which assigns ratings based on the average impairment of earning capacity resulting from a service-connected disability.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  

In order to evaluate the level of disability and any changes in condition, it is necessary to consider the complete medical history of the Veteran's condition.  Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991).  Where, as in the instant case, the appeal arises from the original assignment of a disability evaluation following an award of service connection, the severity of the disability at issue is to be considered during the entire period from the initial assignment of the disability rating to the present time.  See Fenderson v. West, 12 Vet. App. 119 (1999). 

Turning to the rating criteria for PTSD, the Board first observes that the symptoms listed in VA's general rating formula for mental disorders are not intended to constitute an exhaustive list, but rather are to serve as examples of the type and degree of the symptoms, or their effects, that would justify a particular rating.  Mauerhan v. Principi, 16 Vet. App. 436 (2002).  

An evaluation of 30 percent is warranted for PTSD with occupational and social impairment with occasional decreased in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily with routine behavior, self-care, and conversation normal), due to such symptoms as: depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often, chronic sleep impairment, mild memory loss (such as forgetting names, directions, recent events).  38 C.F.R. § 4.130, Diagnostic Code 9411.  

An evaluation of 50 percent is warranted for PTSD with occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships.  See Id.  

A 70 percent evaluation is warranted for PTSD with occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work-like setting); inability to establish and maintain effective relationships.  See Id.  

A 100 percent evaluation is warranted for PTSD with total occupational and social impairment, due to symptoms such as the following: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name.  See Id.  

For purposes of considering the evidence in connection with the PTSD issue, the Board notes that the Global Assessment of Functioning (GAF) scale is a scale from 0 to 100, reflecting the "psychological, social, and occupational functioning on a hypothetical continuum of mental health illness."  Diagnostic and Statistical Manual of Mental Disorders 32 (4th ed. 1994) ("DSM-IV") (100 representing superior functioning in a wide range of activities and no psychiatric symptoms).  See also 38 C.F.R. §§ 4.125, 4.126, 4.130.  A GAF score of 31-40 indicates some impairment in reality testing or communications or major impairment in several areas, such as work or school, family relations, judgment, thinking, or mood.  A GAF of 41-50 denotes serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) OR any serious impairment in social, occupational, or school functioning.  A GAF of 51-60 denotes moderate symptoms (e.g. flat affect, circumstantial speech, occasional panic attacks) OR moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or coworkers).  A GAF of 61-70 denotes some mild symptoms (e.g. depressed mood and mild insomnia) OR some difficulty in social, occupational, or school functioning (e.g. occasional truancy, or theft within the household), but generally functioning pretty well, has some meaningful interpersonal relationships.

The record includes the October 2009 and July 2011 VA examination reports, VA outpatient treatment records, lay statements from the Veteran and his wife, and testimony from the Veteran.  All of these records have been reviewed by the Board, although they will not all be discussed in assessing the rating assigned to the Veteran's PTSD.  

The Board finds that in this case, the clinical evidence more closely assesses the Veteran's occupational and social impairment around the 50 percent rating.  In this regard, the Veteran has received ongoing psychiatric treatment at the Salt Lake City VA Medical Center (VAMC) since 2009, and was afforded VA psychiatric examinations in October 2009 and July 2011.  Throughout the course of the appeal, the Veteran's PTSD symptoms have included sleep disturbances, flashbacks, social isolation, anger, irritability, hypervigilance and avoidant behavior.  

At the October 2009 VA examination, the Veteran provided his pre-military and military history as well as his post-military background, and reported to experience ongoing symptoms of anxiety and difficulty sleeping since he returned from his period of service in Vietnam.  According to the Veteran, these symptoms affect his total daily functioning, and cause him to become annoyed more easily and to become angrier and more abrupt with others.  After describing the traumatic events and occurrences he witnessed in service, the Veteran reported to experience recurring thoughts and dreams of these events, and further stated to have persistent and intense distress, in the form of flashbacks, when exposed to certain triggering stimuli, such as the sound of helicopters flying overhead.  According to the Veteran, he has experienced difficulty falling and staying asleep for the past two years.  In addition, the Veteran reported to avoid any thoughts, feelings or conversations associated with the in-service trauma, and further reported to avoid any activities, places or people that aroused recollections of the in-service events.  Specifically, the Veteran reported to avoid activities involving the use of fireworks.  The Veteran also described himself as less social than he used to be, and noted to have a persistent and exaggerated startle response whenever he hears loud noises such as fireworks.  

Upon conducting a mental evaluation of the Veteran, the examiner observed no impairment of thought process or communication, nor any evidence of panic attacks, suspiciousness, delusional thoughts or hallucinations.  The Veteran did not exhibit any inappropriate behavior and denied any present suicidal and homicidal ideations.  According to the examiner, the Veteran's concentration, speech and memory were all within normal limits, and his abstract thinking was shown to be normal.  Based on his discussion with, and evaluation of the Veteran, the examiner diagnosed the Veteran with having PTSD and depression, assigned him a GAF score of 55, and noted that the symptoms associated with each mental disorder could be delineated from each other.  According to the examiner, the Veteran experienced recurring thoughts of Vietnam which elicited feelings of anxiety and anger, he avoids talking about his in-service experiences in Vietnam, and he experiences anxiety and an exaggerated startle response to loud noises, all as a result of his PTSD.  With respect to the Veteran's depression, the examiner noted that this disorder appears to have originated as a result of his recent termination from employment and the difficulty he has faced in trying to find another job.  

During an October 2010 Mental Health Intake Assessment, the Veteran described a significant number of health stressors, to include the loss of his youngest brother to suicide four months prior in July.  The Veteran further reported that he lost his job in August 2009 - a job he had spent building since 1981.  According to the Veteran, he feels extreme anger towards the person who terminated him, and he feels as though the whole ordeal surrounding his termination was unfair.  As a result of their financial issues, the Veteran began working as an operator at the VA on a part-time basis, and his wife acquired employment as a flight attendant.  According to the Veteran, he has military related nightmares on a frequent basis, and experiences difficulty falling back asleep after these nightmares.  The Veteran further stated that as a result of the increasing life stressors surrounding him, as well as his lack of full-time employment, he has noticed an increase in his PTSD symptoms, to include escalating irritability, insomnia, avoidant behavior, and feelings of distraction due to memories of the in-service trauma.  It was noted during the evaluation that the Veteran had been married to his first wife for 20 years before they divorced in 1993, and the Veteran remarried his current wife in 1995.  The Veteran described his current marriage as a good one.  
The VA social worker noted that the Veteran endorsed symptoms of anxiety, difficulty concentrating, worrying, memory problems and impaired sleep.  During the mental evaluation, the VA social worker described the Veteran's behavior and motor activity as cooperative, talkative and tearful while discussing his brother's suicide.  Although the Veteran exhibited a depressed mood and a blunted affect, the social worker noted that the Veteran's thought content and speech was normal.  In addition, the evaluation was negative for any signs of suicidal ideations, hallucinations, illusions or psychotic thoughts.  Based on her evaluation of the Veteran, the VA social worker diagnosed the Veteran with having PTSD, and assigned him a GAF score of 65.  
The Veteran was afforded another VA psychiatric examination in July 2011.  With regard to his current PTSD symptoms, the Veteran stated that he had been able to "stuff" these symptoms pretty well after service, and was not aware of problems he was experiencing until after he was no longer self-employed, and subsequently fired in 2009.  The Veteran's current wife, who was present during the evaluation, reported that she noticed the Veteran first start to exhibit problems socially when he began attending his reunions during the 1990's.  With respect to his current symptoms, the Veteran reported to experience recurrent and intrusive recollections of the traumatic in-service event once or twice a week, which he described to be moderate in nature.  He specifically described symptoms of intense fear, depression, and survivor's guilt when recalling these in-service experiences.  The Veteran further reported to experience recurrent dreams regarding his in-service experiences in Vietnam, and described a recurring nightmare that involved him being surrounded by soldiers from the North Vietnamese Army (NVA).  The Veteran further reported to experience intense psychological distress as well as a strong physiological reaction, in the form of muscle tension, shortness of breath, sweating, and a rapid heart rate, when exposed to certain stimuli, such as the sound of helicopters, war-related movies or news stories, and loud noises such as fireworks.  In addition, the Veteran endorsed persistent avoidant symptoms, and specifically noted to avoid any thoughts, feelings or conversations associated with the in-service trauma.  Furthermore, the Veteran stated that he tends to avoid firework displays, crowded areas, and loud gatherings, as well as activities which involve playing paintball, hunting or the use of firearms.  

During the remainder of the interview portion of the evaluation, the Veteran reported a significant loss of interest in activities he once enjoyed beginning four years prior, and specified that he no longer participates in activities such as golfing, fishing, hiking and camping as often as he used to.  The Veteran also stated that although he communicates with friends on the phone, he rarely leaves his house.  With respect to his interpersonal relationships, the Veteran described his current relationship with his wife as "good" for the most part, but recognized that he tends to isolate a bit too much, and described a lack of intimacy and communication in their relationship.  The Veteran also described his relationship with his children as good, but added that his relationship with his oldest son was a bit strained.  According to the Veteran, he currently has regular contact with his brother, his sister-in-law, and his grandchildren.  The Veteran further stated that although he feels close to his immediate family, he does not feel that same level of closeness with some of his friends.  

The Veteran endorsed an ongoing sense of a foreshortened future, as well as difficulty falling or staying asleep on a daily, or near daily basis, that was severe in nature, and which he attributed to the fact that he wakes up three or four times a night, and his inability to relax.  In addition, the Veteran reported to experience increasing irritability or outbursts of anger once or twice a week, and noted that these outbursts often occur when he is driving.  Also, the Veteran reported to experience difficulty concentrating for long periods of time, as well as symptoms of hypervigilance, explaining that he is "always peering out of the blinds," checking the locks, looking at the backyard, or checking the front yard.  The Veteran also reported to experience an exaggerated startle response that occurs once or twice a week, and usually whenever he hears a loud sound or when someone touches him from behind.  

According to the Veteran, his PTSD symptoms first manifested in 2005, and have continued to worsen throughout the years.  When asked whether his PTSD symptoms have created any functional impairments socially and/or occupationally, the Veteran responded that he does not have a social life, as he does not spend time with friends, he rarely goes out with his wife, and he has no desire to attend social events.  According to the Veteran, this has created some difficulties in his marriage as some of these social events were important to his wife.  The Veteran further described his occupational functioning as "ok" due to the fact that he was currently working part-time, but added that he could not work full time due to his anxiety.  The Veteran explained that when he did work full-time as a sales representative, he had a hard time providing his services in front of the staff at hospitals and had some difficulty dealing with authority.  The Veteran also reported to experience symptoms of depression and impaired sleep for the past few years, as well as fatigue, thoughts of suicide, a decreased appetite, and less interest in activities he once found enjoyable.  The Veteran further described occasional panic attacks upon waking up in the morning, as well as symptoms of generalized anxiety and worry.  When asked whether he had any phobias, the Veteran reported to fear other drivers on the road and indicated that sometimes when he sees people walk by, he assumes they are saying negative things about him or judging him.  

On mental evaluation, the examiner did not observe any noted abnormal motor movements or mannerisms, and noted that the Veteran was appropriately groomed and dressed, and personable and cooperative with the assessment.  According to the examiner, the Veteran was alert and oriented to person, place, time, and situation.  The examiner further observed no apparent disturbance in the Veteran's thought content, or any indication of hallucinations, delusions, obsessions, disassociation, or intent to harm self or others.  The Veteran reported to experience transient passive suicidal ideation, as well as homicidal ideation towards his former boss, but denied any homicidal intent.  The examiner described the Veteran's affect as flattened and his mood as depressed, but did note that his judgment and insight were shown to be intact.  Based on his discussion with, as well as his evaluation of the Veteran, the examiner diagnosed the Veteran as having chronic PTSD, and recurrent, moderate major depressive disorder and assigned him a GAF score of 50.  According to the examiner, the Veteran's PTSD and depression are both at least as likely as not caused by or a result of traumatic military experiences, or secondary to anxiety symptoms associated with the trauma.  

Initially, the Board observes that the record on appeal demonstrates that, in addition to the Veteran's service-connected PTSD, he has also been diagnosed with having major depressive disorder.  However, service connection has not been established for this disorder and although the October 2009 VA examiner determined that symptoms associated with the PTSD and depressive disorder can be delineated from one another, the July 2011 VA examiner conducted a more recent and thorough psychiatric examination of the Veteran, and did not distinguish between symptoms arising from his depression versus the symptoms arising from his PTSD.  Indeed, similar to his PTSD, the July 2011 VA examiner attributed the Veteran's major depressive disorder to his military service rather than any post-service cause.  The Board notes that, when it is not possible to separate the effects of the service-connected disability from a nonservice-connected disability, such signs and symptoms shall be attributed to the service-connected disability.  See 38 C.F.R. § 3.102 (2008); Mittleider v. West, 11 Vet. App. 181 (1998) citing Mitchem v. Brown, 9 Vet. App. 136, 140  (1996) (the Board is precluded from differentiating between symptomatology attributed to a nonservice-connected disability and a service-connected disability in the absence of medical evidence which does so).  Accordingly, the Board will consider the more recent psychiatric symptoms as depicted by the evidence as a whole in rating the service-connected PTSD unless clearly attributed to the other nonservice connected disorders.  

In a December 2011 statement written to the Veteran's physician at the VAMC, the Veteran's wife described the changes she had observed in the Veteran throughout their seventeen marriage.  According to the Veteran's wife, in the last few years, the Veteran's psychiatric condition had deteriorated drastically resulting in profound changes in their relationship with one another.  In her letter, she listed some of these changes, and noted that the Veteran no longer socialized with any of their former friends and had little interaction with their family members.  She also stated that she and the Veteran rarely went out with one another, other than for an occasional meal two to three times a year.  She noted that the Veteran rarely showed any interest in activities that once made him happy and further described the changes in Veteran's physical appearance, noting the stark contrast between his once meticulous care and concern with his hygiene and outward appearance in comparison with his current neglect of his appearance.  According to the Veteran's wife, the Veteran often retreats to his bedroom where he will remain from the time he comes home from work until he falls asleep.  She further indicated that the Veteran had not had a peaceful night's right for several years, and added that whenever she awakens, she often finds him awake, sitting in the dark, sweating and sometimes experiencing difficulty breathing.  According to her, the Veteran's discomfort in crowded situations leads him to become impatient and belligerent when surrounded by people.  She also noted that the Veteran was extremely impatient with other drivers on the road and had a strong reaction if he was ever in an altercation.  The Veteran's wife further wrote that the Veteran had become "obsessed" with memories regarding his experiences in Vietnam, became very angry over things she viewed to be small or insignificant, and only worked part-time now, as he had difficulty dealing with the stress of a full eight hour shift, five days a week.  

During a January 2012 treatment visit, the VA attending physician reviewed the note submitted by the Veteran's wife, and acknowledged assertions made by the Veteran that memories from his past were coming back to bother him.  The VA physician noted that the Veteran had been experiencing "scary dreams" of past traumatic events that occurred during his military service.  He also noted that the Veteran had been experiencing increasing low moods and irritability and was very tearful when he presented at his office.  The Veteran reported to feel numb and distant from other people, but stated that he loved his wife and wanted to improve to save his marriage.  The VA physician observed that the Veteran had not been taking care of himself as much as before.  On examination, the VA physician described the Veteran's mood as down and his affect as constricted.  However, he described the Veteran's memory as intact, his judgment as fair, and his form of thought as logical, linear and goal directed.  He (the VA physician) diagnosed the Veteran with PTSD and assigned a GAF score of 50.  

During the February 2012 hearing, when asked how his PTSD symptoms had affected his day-to-day activities, the Veteran testified that he used to enjoy playing golf a great deal, but now only seldom plays, and when he does it is mostly to spend time with his brother.  According to the Veteran, he does not have any form of a social life, and the only activity he enjoys participating in these days is spending time with his sons and grandchildren when they are available.  See T., p. 5.  The Veteran agreed with statements made by his wife regarding his isolative nature, but noted that he does go out with her once a month.  See T., p. 6.  The Veteran further reported to experience difficulty sleeping at night and stated that he believes his PTSD symptoms have continued to escalate throughout the years.  The Veteran asserted that he has recurring thoughts, dreams and nightmares regarding his in-service experiences, and went on to describe some of the traumatic events he witnessed in service.  See T., pp. 7-13.  The Veteran also testified regarding his employment history, and noted that he currently receives retirement benefits through the Social Security Administration (SSA), and works part-time as an operator at the VA.  See T., pp. 18-20.  

The Board finds that in this case, the clinical evidence more closely approximates the level of occupational and social impairment contemplated by a 50 percent rating.  38 C.F.R. § 4.7.  Throughout the course of the appeal, the Veteran's PTSD has been manifested by impaired sleep, nightmares, irritability, intrusive thoughts, a depressed mood, a flat or constricted affect, an isolative nature and avoidant behavior which has resulted in few relationships outside of those he shares with several family members.  Indeed, upon review of the objective findings and subjective complaints of record, it is clear that the Veteran's PTSD results in significant impairment of both occupational and social functioning.  As detailed above, the Veteran has periodically sought VA outpatient treatment for his PTSD symptomatology, and throughout the course of the appeal, VA examiners and treatment providers have assigned GAF scores ranging from 50 to 65.  As detailed, the October 2009 VA examiner assigned a GAF score of 55, which denotes moderate symptoms; the October 2010 VA social worker assigned a GAF score of 65, which denotes minimal symptoms, and the July 2011 VA examiner and January 2012 VA physician assigned a GAF score of 50, which denotes serious symptoms.  Indeed, in light of the more recent GAF scores, VA treatment records and examination report, as well as the Veteran's hearing testimony and lay assertions made by him and his wife, the Board finds that the Veteran's symptoms correspond more nearly to the rating criteria for occupational and social impairment indicative of the 50 percent disability rating for the period prior to February 9, 2012.  

In particular, the Board takes note of the July 2011 VA examination report, wherein the examiner indicated that the Veteran has experienced ongoing symptoms of depression, panic attacks, anxiety and chronic sleep impairment for the past few years.  In addition, the record reflects that the Veteran has withdrawn from social events and activities he once enjoyed, isolates himself on a daily basis, exhibits a hypervigilant nature at his home and in public settings, and has exhibited increasing irritability and anger throughout the years.  Furthermore, in the December 2011 statement, the Veteran's wife described the difficulties their marriage has faced as a result of the Veteran's deteriorating condition.  She specifically noted that the Veteran's psychiatric condition had worsened to such an extent that he no longer interacted with their former friends, had little interaction with their family members, was constantly preoccupied with memories of his in-service experiences, and had slowly disconnected and disassociated with the life they once shared together.  This, coupled with the fact that the Veteran is unable to perform any occupational duties on a full-time basis due to the level of his anxiety, and the fact that he has few to no interpersonal relationships outside of those with his family members, is reflective of symptoms more nearly approximating the criteria for the 50 percent evaluation for PTSD.  

However, even though a higher initial rating is warranted, the evidence of record does not reflect symptomatology of PTSD that would meet the criteria for a rating in excess of 50 percent for the period prior to February 9, 2012.  The Veteran's PTSD is essentially manifested by anxiety, depression, irritability, social detachment, and chronic sleep impairment.  Nevertheless, the VA outpatient records and examination reports do not reveal occupational and social impairment with deficiencies in most areas.  The record establishes that the Veteran has maintained a steady relationship with most of children, his wife and his grandchildren, and he attempts to keep in touch with some friends through telephone conversations.  On interview, his judgment and insight have been good, and there have been no demonstrated obsessional rituals which interfere with his routine activities.  In addition, his speech has never been described as intermittently illogical, obscure, or irrelevant; there has been no demonstrated near-continuous panic or depression to a degree affecting his ability to function independently, appropriately and effectively; and there is no indication of spatial disorientation, or an inability to establish and maintain effective relationships.  Although the Veteran acknowledged that his marriage had become strained at times as a result of his PTSD symptoms, the record reflects that he is seeking psychiatric treatment in an attempt to help ameliorate his symptoms.  Indeed, the outpatient records demonstrate that he regularly participates in a therapy group, the objective of which is to intentionally help him recall his traumas to process them.  Furthermore, at his hearing, the Veteran testified that he and his wife go out at least once a month - an improvement from assertions made by his wife in the December 2011 statement, indicating that they only go out together two to three times a year.  Additionally, even though the Veteran's wife indicated that the Veteran has become neglectful of his hygiene and appearance, both the July 2011 VA examiner and the January 2012 VA physician noted that the Veteran was appropriately groomed, and casually dressed with good hygiene.  While the Veteran reported to experience transient passive suicidal and homicidal ideation at the July 2011 evaluation, these episodes appear to be isolated to this particular time.  Indeed, the Veteran denied experiencing any suicidal or homicidal ideation during the more recent VA treatment visits, to include the January 2012 VA treatment visit.  Also, although the Veteran reported to have had one angry outburst at his current job, he attributed this to a particular set of circumstances, noting that he had just discovered that one of his brothers had died as a result of suicide that day.  Indeed, other than this incident, the Veteran denied experiencing routine altercations or outbursts of anger at his current job.  In consideration of the subjective and objective symptomatology of record, the Veteran's PTSD is not indicative of occupational and social impairment rising to the level required for a 70 percent disability rating under the rating criteria.  

While acknowledging that the Veteran's PTSD appears worse at times, due to his increasing life stressors and financial difficulties, consideration of the observations and examinations of the Veteran fully support a finding that the criteria for a rating in excess of the 50 percent disability rating are not met.  A disability rating depends on evaluations of all the evidence, and an examiner's classification of the level of a psychiatric impairment, by words or by a GAF score, is to be considered but is not determinative of the percentage disability rating to be assigned.  38 C.F.R. § 4.126; VAOPGCPREC 10-95 (1995).  Thus, the objective characteristics described do not meet the criteria for a 70 percent disability rating.  Moreover, it stands to reason that if a higher rating of 70 percent is not warranted, then neither is a higher rating of 100 percent warranted in this instance.  

In light of the aforementioned evidence and with the application of the benefit of the doubt in the Veteran's favor, the Board finds that for the period prior to February 9, 2012, the Veteran's service-connected psychiatric disability picture more nearly approximates the criteria for a 50 percent evaluation under the provisions of 38 C.F.R. § 4.130, Diagnostic Code 9411 due to occupational and social impairment with reduced reliability and productivity.  38 C.F.R. § 4.7 (2013).  

The Board has also considered the potential application of other various provisions, including 38 C.F.R. § 3.321(b)(1), for exceptional cases where schedular evaluations are found to be inadequate.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  Ordinarily, the VA Schedule will apply unless there are exceptional or unusual factors which would render application of the schedule impractical.  Fisher v. Principi, 4 Vet. App. 57, 60 (1993).  According to the regulations, an extraschedular disability rating is warranted upon a finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization that would render impractical the application of the regular scheduler standards.  38 C.F.R. § 3.321(b)(1) (2013); Fanning v. Brown, 4 Vet. App. 225, 229 (1993).  

In Thun v. Peake, 22 Vet. App. 111, 115-116 (2008), the Court set forth a three-step inquiry for determining whether a Veteran is entitled to an extraschedular rating. First, as a threshold issue, the Board must determine whether the Veteran's disability picture is contemplated by the rating schedule.  If so, the rating schedule is adequate and an extraschedular referral is not necessary.  If, however, the Veteran's disability level and symptomatology are not contemplated by the rating schedule, the Board must turn to the second step of the inquiry, that is, whether the Veteran's exceptional disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  These include marked interference with employment and frequent periods of hospitalization.  Third, if the first and second steps are met, then the case must be referred to the VA Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, the Veteran's disability picture requires the assignment of an extraschedular rating.  

Here, the evidence of record does not reflect that the Veteran's PTSD, is so exceptional as to not be contemplated by the rating schedule.  There is no unusual clinical picture presented, nor is there any other factor which takes the disability outside the usual rating criteria.  The rating criteria for this disability contemplate his symptoms, and there are no symptoms left uncompensated or unaccounted for by the assignment of a schedular rating.  As such, the threshold issue under Thun is not met, and any further consideration of governing norms or referral to the appropriate VA officials for extraschedular consideration is not necessary.  

In short, this service-connected disability does not present such an exceptional or unusual disability picture as to render impractical the application of the regular scheduler standards and to warrant the assignment of an extraschedular rating under 38 C.F.R. § 3.321(b)(1) (2013).  Referral of this issue to the appropriate VA officials for consideration of an extraschedular evaluation is not warranted.  

Lastly, the Board notes that if the claimant or the record reasonably raises the question of whether the Veteran is unemployable due to the disability for which an increased rating is sought, then part and parcel to that claim for a higher rating is whether a total rating based on individual unemployability (TDIU) as a result of that disability is warranted.  See Rice v. Shinseki, 22 Vet. App. 447 (2009).  The Veteran has not specifically raised the issue of entitlement to a TDIU as a result of PTSD.  See 38 C.F.R. § 4.16.  The record reflects that he was terminated from his job as a sales representative, for reasons which he has not provided too many details on.  However, the Veteran has since obtained part-time employment with the VA and has not reported any difficulties fulfilling his occupational duties on a part-time basis.  Although he asserted on a few occasions that he would not be able to work on a full-time basis as a result of his anxiety, the Veteran has not contended that employment on a part-time basis does not constitute substantially gainful employment, and the evidence of record does equate his part-time employment to marginal employment.  The exhibited psychiatric symptoms have not been so severe as to preclude gainful employment.  Entitlement to a TDIU due to his service-connected PTSD is not warranted.



ORDER

For the period prior to February 9, 2012, an initial increased rating of 50 percent, but no higher, for the service-connected PTSD is granted, subject to laws and regulations governing the award of monetary benefits.


REMAND

In an August 2013 statement, the Veteran's wife contended that his condition had deteriorated considerably since his February 2012 hearing before the Board.  According to the Veteran's wife, the Veteran is unable to work more than fifteen hours a week, and his ongoing depression, avoidant behavior, nervousness, nightmares and addictions incapacitate him, render him unable to function, and cause him to avoid his relationship with her.  She also noted that the Veteran's children and grandchildren were affected by his behavior.  In addition, the Veteran's wife noted that despite the fact that he was receiving ongoing treatment for his psychiatric disorder, his PTSD had worsened in severity since his February 2012 hearing.  In light of these assertions depicting a worsening in the Veteran's symptomatology, the Board has determined that for the period on and February 9, 2012, the Veteran should be afforded a more current VA examination to assess the severity of his PTSD.  In addition, as this matter is being returned for further development, an effort should be made to obtain any medical records pertaining to ongoing treatment the Veteran has received for his psychiatric condition that are not already on file. 38 U.S.C.A. § 5103A(c) (West 2002); see also Bell v. Derwinski, 2 Vet. App. 611  (1992) (VA medical records are in constructive possession of the agency and must be obtained if pertinent).

Accordingly, the case is REMANDED for the following action:

1. Request records of relevant psychiatric treatment that the Veteran may have received since February 2012 at the VAMC in Salt Lake City, Utah.  Copies of such records which are available should be associated with the claims folder.  

2. AFTER completion of the above, and after all outstanding treatment records have been associated with the claims file, the Veteran should be afforded a VA psychiatric examination to determine the current nature and extent of his service-connected PTSD and to determine the effect, if any, of this disability on his employability.  The claims file, including a copy of this REMAND, as well as all records on Virtual VA, must be made available to the examiner for review, and the examination report should reflect that such review was completed.  

The examiner should identify the nature, frequency, and severity of all current manifestations of PTSD, and specify the degree of occupational or social impairment due to his service-connected PTSD.  Examination findings should be reported to allow for evaluation of PTSD under 38 C.F.R. § 4.130, Diagnostic Code 9411.  The examiner should also assign a GAF score and provide an explanation of the assigned score.  

Also, the examiner should specifically opine on the impact of the Veteran's PTSD on his social and industrial activities, including his ability to obtain and to maintain any full-time employment.  In offering these opinions, the examiner should take into consideration all the evidence of record, to include medical records as well as the Veteran's competent and credible lay statements.  If need be, further testing should be accomplished.  A rationale for all opinions expressed must be provided.  

3. Following completion of the above, re-adjudicate the issue of entitlement to an initial increased rating greater than 50 percent for the service-connected PTSD for the period on and after February 9, 2012.  If the decision remains in any way adverse to the Veteran, he and his representative should be provided with a supplemental statement of the case (SSOC).  An appropriate period of time should be allowed for response.  

No action is required of the Veteran until he is notified by the RO; however, the Veteran is advised that failure to report for any scheduled examination may result in the denial of his claims.  38 C.F.R. § 3.655 (2013).  The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).




______________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


